In his motion and oral argument in support thereof appellant urges practically every point raised on this appeal. He pleaded guilty. It must be borne in mind that under all the authorities this admits his guilt of the offense, and the purpose of the introduction of evidence is to enable the jury to fix the amount of penalty. This is so by statute. Nor can we lose sight of the fact that during the trial no objection was made to the introduction of any testimony, nor was fault found by exception, with the charge of the court. The motion for new trial brings into the record no extraneous matters, and but *Page 104 
avers errors which, if tangible, occurred during the trial and at a time when if proper objection had been made such errors might have been retraced, or a different ruling made by the trial judge. Each of the four bills of exception refers to and is based upon some allegation of error appearing in the motion for new trial and pointing back to some mistakes supposed to have been made during the trial. We can not sanction this practice. The trial judge is entitled to have the benefit of the presentation to him of any objection made by the accused, whether same relates to the admission or rejection of testimony, or to the issues of law submitted in the charge. Objection can not be made to these things for the first time in a motion for new trial. We think the fact that the verdict of the jury failed to give appellant the benefit of a recommendation for a suspended sentence, disposes of appellant's contention in that matter.
Being unable to agree with any of the contentions of appellant, the motion for rehearing will be overruled.
Overruled.